The opinion of the Court was delivered by
MANNING, J.
The plaintiff claims eleven hundred dollars as overseer’s wages. The defendants admit that he had earned $356 66, hut aver they have paid that sum, and deny owing any more.
The plaintiff was examined as a witness on the trial, and admitted the payment alleged and declared it was a proper credit upon his demand. The judgment was for 'the difference, $743 34, and the defendant appealed.
The plaintiff moves to dismiss.
There is a distinction between this case and Denégre vs. Moran, 35 A. 346, which at first glance seems too finely drawn, hut it exists nevertheless. In that case the plaintiff’s claim was eleven hundred dollars, and the defendant admitted that he owed $173. The amount in dispute therefore could not exceed $927, and we dismissed the appeal.
In this case the plaintiff’s claim is also eleven hundred dollars, and he admits that $356 66 was once due, but avers that he has paid it, and now owes nothing.
Tested by the pleadings, we have jurisdiction. It is true the evidence exhibits an admitted payment which reduces the amount really due below the appealable sum, but we have to look beyond the face of the pleadings to find out that. The answer, unlike that of Moran, does not admit that he owes a specified sum, but alleges that he has paid all that he ever owed, and non constat that he will prove that. So that in *203the pleadings we have a demand by one of an amount of which we have jurisdiction, and a denial by the other that he owes any part of it. We must maintain the appeal. Connors vs. Citizens’ Co., 22 A. 330.
The motion is refused.